UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended December 27, 2014 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer (X) Accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No As of January 21, 2015, there were 18,688,487 shares of the Registrant’s Common Stock outstanding. 1 INDEX Page Number Part I.Financial Information Item l.Consolidated Financial Statements Consolidated Balance Sheets – December 27, 2014 (unaudited) and September 27, 2014 3 Consolidated Statements of Earnings (unaudited) – Three Months Ended December 27, 2014 and December 28, 2013 4 Consolidated Statements of Comprehensive Income (unaudited) – Three Months Ended December 27, 2014 and December 28, 2013 5 Consolidated Statements of Cash Flows (unaudited) – Three Months Ended December 27, 2014 and December 28, 2013 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 Part II.Other Information Item 6. Exhibits 23 2 J &J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) December 27, September 27, (unaudited) Assets Current assets Cash and cash equivalents $ 98,075 $ 91,760 Accounts receivable, net 83,777 99,972 Inventories, net 85,531 76,083 Prepaid expenses and other 3,790 3,695 Deferred income taxes 4,163 4,096 Total current assets 275,336 275,606 Property, plant and equipment, at cost Land 2,496 2,496 Buildings 26,741 26,741 Plant machinery and equipment 196,771 195,566 Marketing equipment 260,009 256,389 Transportation equipment 6,809 6,913 Office equipment 19,299 18,556 Improvements 26,701 26,635 Construction in progress 8,242 4,785 Total Property, plant and equipment, at cost 547,068 538,081 Less accumulated depreciation and amortization 387,177 380,552 Property, plant and equipment, net 159,891 157,529 Other assets Goodwill 86,442 86,442 Other intangible assets, net 49,634 50,989 Marketable securities held to maturity 2,000 2,000 Marketable securities available for sale 125,723 128,117 Other 3,838 4,090 Total other assets 267,637 271,638 Total Assets $ 702,864 $ 704,773 Liabilities and Stockholder's Equity Current Liabilities Current obligations under capital leases $ 133 $ 146 Accounts payable 54,881 59,968 Accrued insurance liability 10,817 10,578 Accrued income taxes 5,486 - Accrued liabilities 5,190 5,007 Accrued compensation expense 10,251 14,286 Dividends payable 6,724 5,972 Total current liabilities 93,482 95,957 Long-term obligations under capital leases 348 374 Deferred income taxes 44,626 44,785 Other long-term liabilities 1,091 1,139 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,678,000 and 18,663,000 respectively 32,765 32,621 Accumulated other comprehensive loss ) ) Retained Earnings 540,417 535,885 Total stockholders' equity 563,317 562,518 Total Liabilities and Stockholder's Equity $ 702,864 $ 704,773 The accompanying notes are an integral part of these statements. 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended December 27, December 28, Net Sales $ 212,752 $ 203,523 Cost of goods sold(1) 151,651 143,617 Gross Profit 61,101 59,906 Operating expenses Marketing (2) 19,487 18,032 Distribution (3) 17,521 16,120 Administrative (4) 7,525 6,984 Other general(income)expense ) 799 Total Operating Expenses 44,491 41,935 Operating Income 16,610 17,971 Other income (expense) Investment income 1,354 1,138 Interest expense & other ) ) Earnings before income taxes 17,940 19,073 Income taxes 6,684 6,647 NET EARNINGS $ 11,256 $ 12,426 Earnings per diluted share $ 0.60 $ 0.66 Weighted average number of diluted shares 18,801 18,793 Earnings per basic share $ 0.60 $ 0.67 Weighted average number of basic shares 18,669 18,679 Includes share-based compensation expense of $112 and $118 for the three months ended December 27, 2014 and December 28, 2013, respectively. Includes share-based compensation expense of $172 and $170 for the three months ended December 27, 2014 and December 28, 2013, respectively. Includes share-based compensation expense of $11 and $10 for the three months ended December 27, 2014 and December 28, 2013, respectively. Includes share-based compensation expense of $229 and $226 for the three months ended December 27, 2014 and December 28, 2013, respectively. See accompanying notes to the consolidated financial statements 4 J&J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three months ended December 27, December 28, Net Earnings $ 11,256 $ 12,426 Foreign currency translation adjustments ) ) Unrealized holding(loss)gain on marketable securities ) 212 Total Other Comprehensive(Loss)Income, net of tax ) 108 Comprehensive Income $ 7,379 $ 12,534 All amounts are net of tax. 5 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Three months ended December 27, December 28, Operating activities: Net earnings $ 11,256 $ 12,426 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets 7,981 7,688 Amortization of intangibles and deferred costs 1,434 1,252 Share-based compensation 526 524 Deferred income taxes ) ) Loss on sale of marketable securities 509 260 Other ) ) Changes in assets and liabilities net of effects from purchase of companies Decrease in accounts receivable 16,023 12,906 Increase in inventories ) ) Increase in prepaid expenses ) ) (Decrease)increase in accounts payable and accrued liabilities ) 1,872 Net cash provided by operating activities 25,112 31,278 Investing activities: Payment for purchases of of companies, net of cash acquired - ) Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 11,601 5,495 Proceeds from disposal of property and equipment 197 360 Other ) ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock ) - Proceeds from issuance of stock 1,098 120 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net increase in cash and cash equivalents 6,315 8,404 Cash and cash equivalents at beginning of period 91,760 97,345 Cash and cash equivalents at end of period $ 98,075 $ 105,749 See accompanying notes to the consolidated financial statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows. Certain prior year amounts have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported net earnings. The results of operations for the three months ended December 27, 2014 and December 28, 2013 are not necessarily indicative of results for the full year. Sales of our frozen beverages and frozen juice bars and ices are generally higher in the third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 27, 2014. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured. We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product. Customers generally do not have the right to return product unless it is damaged or defective. We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors. The allowance for doubtful receivables was $464,000 and $450,000 at December 27, 2014 and September 27, 2014, respectively. Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter. Licenses and rights, customer relationships and non-compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. Depreciation expense was $7,981,000 and $7,688,000 for the three months ended December 27, 2014 and December 28, 2013, respectively. 7 Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period. Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended December 27, 2014 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ 0.60 Effect of Dilutive Securities Options - - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 0.60 Three Months Ended December 28, 2013 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ 0.67 Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 0.66 8 Note 5 At December 27, 2014, the Company has three stock-based employee compensation plans. Share-based compensation was recognized as follows: Three months ended December 27, December 28, (in thousands, except per share amounts) Stock Options $ 284 $ 312 Stock purchase plan 147 129 Restricted stock issued to an employee 1 4 Total share-based compensation $ 432 $ 445 Per diluted share $ 0.02 $ 0.02 The above compensation is net of tax benefits $ 92 $ 79 The Company anticipates that share-based compensation will not exceed $2.1 million net of tax benefits, or approximately $.11 per share for the fiscal year ending September 26, 2015. The Company did not grant any stock options during the 2015 three month period. During the 2014 three month period, the Company granted 97,975 stock options. The weighted-average grant date fair value of these options was $15.21. Expected volatility is based on the historical volatility of the price of our common shares over the past 49 months for 5 year options and 10 years for 10 year options. We use historical information to estimate expected life and forfeitures within the valuation model. The expected term of awards represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Compensation cost is recognized using a straight-line method over the vesting or service period and is net of estimated forfeitures. Note 6 We account for our income taxes under the liability method. Under the liability method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities as measured by the enacted tax rates that will be in effect when these differences reverse. Deferred tax expense is the result of changes in deferred tax assets and liabilities. 9 Additionally, we recognize a liability for income taxes and associated penalties and interest for tax positions taken or expected to be taken in a tax return which are more likely than not to be overturned by taxing authorities (“uncertain tax positions”).
